NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAY 13 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MAYHEM CRUDE, INC., a Marshall                   No.    20-15904
Islands Corporation,
                                                 D.C. No. 4:19-cv-04622-HSG
                Plaintiff-Appellant,

 v.                                              MEMORANDUM*

BORRELLI WALSH PTE. LTD., a
Singapore Company; COSIMO BORRELLI;
JASON KARDACHI; STANDARD
CHARTERED BANK,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                       Argued and Submitted March 10, 2021
                            San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Mayhem Crude, Inc., a corporation organized under Marshallese law,

appeals the district court’s dismissal of its admiralty action. The district court

dismissed for lack of personal jurisdiction and, in the alternative, based on forum



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
non conveniens. We have jurisdiction under 28 U.S.C. § 1291. In view of

Sinochem, we address only the alternative holding. Sinochem Int’l Co. v. Malay.

Int’l Shipping Corp., 549 U.S. 422, 425 (2007) (holding that we need not resolve

personal jurisdiction because “in any event, a foreign tribunal is plainly the more

suitable arbiter of the merits of the case”). We affirm.

      We may reverse the district court’s forum non conveniens determination

only when it clearly abuses its discretion. Ravelo Monegro v. Rosa, 211 F.3d 509,

511 (9th Cir. 2000). “A district court may abuse its discretion by relying on an

erroneous view of the law, by relying on a clearly erroneous assessment of the

evidence, or by striking an unreasonable balance of relevant factors.” Id. Mayhem

Crude challenges the district court’s balance of the relevant factors, arguing that

Defendants-Appellees did not establish “such oppression and vexation over [them]

as to be out of proportion to [Mayhem Crude’s] convenience.”

      The district court did not abuse its discretion in dismissing based on forum

non conveniens. It first determined that Singapore was an adequate alternative

forum and then considered and balanced the relevant factors. See Dole Food Co. v.

Watts, 303 F.3d 1104, 1118 (9th Cir. 2002) (“A party moving to dismiss based on

forum non conveniens bears the burden of showing (1) that there is an adequate

alternative forum, and (2) that the balance of private and public interest factors

favors dismissal.”). The district court found that “the relevant evidence and


                                          2
witnesses are located abroad” and that “litigating in the United States what is

essentially a foreign dispute involving entirely foreign parties, foreign acts and a

related foreign proceeding [in Singapore] would impose unnecessary costs.” See

id. at 1119 (“Private interests of the litigants include ease of access to sources of

proof; availability of compulsory process for attendance of unwilling witnesses,

and cost of obtaining attendance of willing witnesses; and likelihood of a fair

trial.”). The district court also found that California’s interest in resolving the case

was “de minimis,” given that “the only connection California has to the case is

redelivery of the Vessel.” See id. (“Public interest factors include court

congestion, local interest in resolving the controversy, and preference for having a

forum apply a law with which it is familiar.”); see also Piper Aircraft Co. v. Reyno,

454 U.S. 235, 256 (1981) (“Because the central purpose of any forum non

conveniens inquiry is to ensure that the trial is convenient, a foreign plaintiff’s

choice deserves less deference.”). The district court did not err in balancing the

appropriate factors.

      AFFIRMED.




                                           3